            Case 1:19-cv-00446-ER Document 18 Filed 05/05/20 Page 1 of 2



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK


 GABRIELLA BASS

                                 Plaintiff,                      Docket No. 1:19-cv-00446-ER

         - against -

  KODEZERO CREATIVE LLC

                                 Defendant.




                                  ORDER TO SHOW CAUSE
                                 FOR DEFAULT JUDGMENT

       Upon the declaration of Richard Liebowitz, sworn to the 1st of May, 2020, and the

exhibits annexed thereto, the declaration of Gabriella Bass, dated 1st of May, 2020, the

Statement of Damages and upon all prior papers and proceedings filed herein, it is hereby:

       ORDERED, that the above-named defendant, Kodezero Creative, LLC (“Defendant”),

show cause at a hearing before this Court via teleconference (Number: 877-411-9748; Access:
                  July 2          2020
302 9857), on ________________, ________     10:30 a.m. , or as soon thereafter as counsel
                                         at _________

may be heard, why an Order should not be issued pursuant to Rule 54(b) and Rule 55(b) of the

Federal Rules of Civil Procedure in favor of Plaintiff Gabriella Bass for the following relief:



       1.      Directing that a default judgment as to liability for copyright infringement under
               17 U.S.C. § 501 be entered against defendant Defendant;

       2.      Ordering Defendant to pay $10,000.00 in actual damages under 17 U.S.C. §
               504(b) for copyright infringement;
            Case 1:19-cv-00446-ER Document 18 Filed 05/05/20 Page 2 of 2



       3.      Ordering Defendant to pay $2550.00 in attorneys’ fees under the Court’s inherent
               power and $440.00 in costs pursuant to Fed.R.Civ.P. 54(d).

       4.      Ordering Defendant to pay post-judgment interest under 28 U.S.C.A. § 1961;

       5.      Directing that the Court retain jurisdiction over any matter pertaining to this
               judgment;

       6.      Ordering dismissal of this case and directing the Clerk of the Court to remove it
               from the Court docket; and

       IT IS FURTHER ORDERED that service of a copy of this order and annexed affidavits

and exhibits upon Defendant be made via the Office of Secretary of State for the State of New

York or by U.S. mail at Defendant’s last known business address on or before

_________________,
 May 22            _________,
                   2020       either of which shall be deemed good and sufficient service

thereof. Any opposition to entry of a default judgment is due on or before

__________________,
  June 19           _________.
                     2020




       New York, NY

       Dated: ___________________
              May 5, 2020                                    SO ORDERED.



                                                             ______________________________
                                                              Edgardo Ramos (U.S.D.J.)
